Exhibit 10.5
SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
          This Second Amendment to Employment Agreement dated December 3, 2007,
between Quest Resource Corporation (the “Company”) and Jack T. Collins
(“Employee”) is entered this 28th day of August, 2009.
          WHEREAS, the Company and Employee entered into an employment agreement
dated December 3, 2007 (the “Employment Agreement”) to memorialize the terms and
conditions relating to Employee’s employment with the Company;
          WHEREAS, Section 12 of the Employment Agreement contemplates that the
Company will conduct periodic reviews of Employee and his performance and that
it may consider possible increases to base annual salary; and
          WHEREAS, the Company and Employee desire to amend the Employment
Agreement to provide Employee with an increase in base annual salary and amend
the terms of the Employment Agreement such that any future additional increase
in base annual salary not be required to be memorialized by an amendment to the
Employment Agreement.
     NOW THEREFORE, the parties hereby agree to amend the Employment Agreement
as follows:

  1.   Compensation—Base Salary. Effective as of August 28, 2009, Section 2(a)
is amended to increase the Employee’s annual base salary from $200,000 per year
to $230,000 per year. The Company may adjust Employee’s base salary at any time
in its sole discretion to reflect Employee’s performance and any such adjustment
is not required to be effected pursuant to an amendment to this Employment
Agreement.

     In all other respects the Employment Agreement dated December 3, 2007,
shall remain in full force.

                      “Employee”       “Company”    
 
                    Jack T. Collins       QUEST RESOURCE CORPORATION    
 
                   
By:
  /s/ Jack T. Collins
 
      By:   /s/ Jon H. Rateau
 
   
 
                    Dated: August 28, 2009       Dated August 28, 2009    
 
                   
 
          Title:   Chairman of the Board    

